Exihibit ATLANTIC GREEN POWER CORPORATION (A Development Stage Company) November 30, 2009 INDEX TO FINANCIAL STATEMENTS Report of Independent Registered Pubic Accounting Firm F-1 Balance Sheet at November 30, 2009 F-2 Statements of Operations for the Period from September 17, 2009 (Inception) through November 30, 2009 F-3 Statement of Stockholders’ Equity for the Period from September 17, 2009 (Inception) through November 30, 2009 F-4 Statement of Cash Flows for the Period from September 17, 2009 (Inception) through November 30, 2009 F-5 Notes to the Financial Statements F-6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Atlantic Green Power Corporation (a development stage company) New York, New York We have audited the accompanying balance sheet of Atlantic Green Power Corporation (a development stage company) (the “Company”) as of November 30, 2009 and the related statements of operations, stockholders’ equity and cash flows for the period from September 17, 2009 (inception) through November 30, 2009.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Atlantic Green Power Corporation as of November 30, 2009 and the results of its operations and cash flows for the period from September 17, 2009 (inception) through November 30, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Atlantic Green Power Corporation will continue as a going concern.As discussed in Note 3 to the financial statements, the Company has no revenue, and a net loss, which raise substantial doubt about the Company’s ability to continue as a going concern.Management's plans in regards to these matters are also described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Li & Company, PC Li & Company, PC Skillman, New Jersey December 22, 2009 F-1 ATLANTIC GREEN POWER CORPORATION (A Development Stage Company) Balance Sheet ASSETS November 30, 2009 Current Assets: Cash $ 1,186,497 Total Current Assets 1,186,497 TOTAL ASSETS $ 1,186,497 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accrued expenses $ 7,500 Total Current Liabilities 7,500 Stockholders’ Equity: Common stock, $.00001 par value; 250,000,000 shares authorized; 36,971,250 shares issued and outstanding 370 Additional paid in capital 1,204,552 Deficit accumulated during the development stage (25,925 ) TotalStockholders’ Equity 1,178,997 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,186,497 See accompanying notes to financial statements. F-2 ATLANTIC GREEN POWER CORPORATION (A Development Stage Company) Statement of Operations For the period from September 17, 2009 (Inception) through November 30, 2009 Operating Expenses: Professional fees $ 24,866 General and administrative 1,059 Total Operating Expenses 25,925 Loss From Operations (25,925 ) Loss Before Income Taxes (25,925 ) Income Taxes - Net Loss $ (25,925 ) Net Loss Per Common Share - basic and diluted $ (0.00 ) Weighted Average Number of Shares Outstanding – basic and diluted 32,972,980 See accompanying notes to financial statements. F-3 ATLANTIC GREEN POWER CORPORATION (A Development Stage Company) Statement of Stockholders’ Equity For the Period from September 17, 2009 (Inception) through November 30, Common Stock Additional Paid In Deficit Accumulated During the Development Total Stockholders’ Shares Amount Capital Stage Equity September 17, 2009 (Inception) 32,153,250 $ 322 100 $ - $ 422 Sale of common stock at $0.25 per share from October 9, 2009 through November 24, 2009 4,818,000 48 1,204,452 - 1,204,500 Net loss (25,925 ) (25,925 ) Balance, November 30, 2009 36,971,250 $ 370 $ 1,204,552 $ (25,925 ) $ 1,178,997 See accompanying notes to financial statements. F-4 ATLANTIC GREEN POWER CORPORATION (A Development Stage Company) Statement of Cash Flows For the period from September 17, 2009 (Inception) through November 30, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (25,925 ) Adjustments to reconcile net loss to net used in operating activities: Changes in operating assets and liabilities: Increase in accrued expenses 7,500 Net Cash Used in Operating Activities (18,425 ) CASH FLOWS FROM FINANCING ACTIVITIES Sale of common stock 1,204,922 Net Cash Provided By Financing Activities 1,204,922 NET CHANGE IN CASH 1,186,497 CASH AT BEGINNING OF PERIOD - CASH AT END OF PERIOD $ 1,186,497 Supplemental Disclosure of Cash Flow Information: Cash Paid For: Interest $ - Taxes $ - See accompanying notes to financial statements. F-5 ATLANTIC GREEN POWER CORPORATION (A Development Stage Company) November 30, 2009 NOTES TO
